                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

JOHN KIRBY WRIGHT,
ADC #99769                                                                  PLAINTIFF

V.                           CASE NO. 2:18-CV-109-JM-BD

F. COBB, et al.                                                          DEFENDANTS

                                         ORDER

       The Court has received a Recommended Disposition (“Recommendation”) from

Magistrate Judge Beth Deere. After careful consideration of the Recommendation and

Mr. Wright’s timely objections, and after a de novo review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects.

       Mr. Wright’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s August 9, 2018 Order, and his failure to prosecute this lawsuit.

                    IT IS SO ORDERED, this 5th day of October, 2018



                                         _______________________________
                                         UNITED STATES DISTRICT JUDGE
